Case 0:18-cv-61620-DPG Document 39 Entered on FLSD Docket 03/28/2019 Page 1 of 3


                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 0:18-cv-61620-DPG



   JOHN CARLINO, an individual, EAD
   COSMETICS LLC, a Florida Limited Liability
   Company, and CARLINO & DAVIS
   INTERNATIONAL LLC, a Florida Limited
   Liability Company,

           Plaintiffs, Counter-Defendants,
   v.
   ERIK ALAN DAVIS, an individual d/b/a ERIK
   ALAN DAVIS, LE SUPRÊME, a Florida Limited
   Liability Company, and TIM HOCKLANDER, an
   individual,

           Defendants, Counter-Claimants.


                      AGREED STIPULATION TO EXTEND DEADLINES
                           FOR EXPERT DISCLOSURES ONLY



         Plaintiffs JOHN CARLINO, an individual, (“Carlino”), EAD COSMETICS LLC, a Florida

  Limited Liability Company, (“EAD”) and CARLINO & DAVIS INTERNATIONAL LLC, a Florida

  Limited Liability Company, (“C&DI”), (collectively “Plaintiffs, Counter-Defendants”), by and

  through the undersigned counsel hereby file the this agreed stipulation to extend the deadlines for

  the parties’ respective expert disclosures by seven (7) days. Thus Plaintiffs’ expert disclosures are

  now due April 4, 2019, and Defendants’ expert disclosures are now due May 6, 2019. Exchange of

  rebuttal expert witness summaries and reports shall now be May 27, 2019. All other deadlines

  remain set as in this court’s Order of October 21, 2018. Attorneys for all parties have conferred and

  are in agreement.
Case 0:18-cv-61620-DPG Document 39 Entered on FLSD Docket 03/28/2019 Page 2 of 3




  DATED: March 28, 2019         Respectfully Submitted,

                                By:   /s/Miriam Richter
                                MIRIAM RICHTER
                                FLORIDA BAR NO. 44831


                                MIRIAM RICHTER, ATTORNEY AT LAW, P.L.
                                2312 WILTON DRIVE, SUITE 9
                                WILTON MANORS, FLORIDA 33305
                                TELEPHONE: 954.977.4711
                                FACSIMILE: 954.977.4717
                                EMAIL: MRICHTER@RICHTERTRADEMARKS.COM




                                        Page 2
Case 0:18-cv-61620-DPG Document 39 Entered on FLSD Docket 03/28/2019 Page 3 of 3




                                      CERTIFICATE OF SERVICE

      I hereby certify that on March 28, 2019, I electronically filed the foregoing document with the Clerk
  of the Court using CM/ECF. I also certify that the foregoing document is being served this day on all
  counsel of record or pro se parties identified on the attached Service List in the manner specified, either
  via transmission of Notices of Electronic Filing (NEF) generated by CM/ECF or in some other authorized
  manner for those counsel or parties who are not authorized to receive electronically Notice of Electronic
  Filing.
                                                                                   /s/ Miriam Richter

                                              SERVICE LIST
                                      Carlino et. al. v. Davis, et. al.
                                      Case No. 0:18-cv-61620-DPG
                         United States District Court, Southern District of Florida




   Alexander D. Brown
   FBN: 0752665
   THE CONCEPT LAW GROUP, P.A.
   6400 NORTH ANDREWS AVENUE, SUITE 500
   FORT LAUDERDALE, FLORIDA 33309
   TEL.: 954-300-1500
   FAX: 954-300-1501
   ABROWN@CONCEPTLAW.COM


   Brady J. Cobb
   FBN: 31018
   COBB EDDY, PLLC
   1112 NORTH FLAGLER DRIVE
   FORT LAUDERDALE, FLORIDA 33304
   TEL.: 954-527-4111
   FAX: 954-900-5507
   BCOBB@COBBEDDY.COM
   DFULOP@COBBEDDY.COM
   CMEAGHER@COBBEDDY.COM




                                                   Page 3
